Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This office action is in response to initially filed application dated 7/21/2021.  Claims 1-20 are currently pending and being examined in this reply.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101.  The claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites the following limitations which is considered to be an abstract idea: 
An information processing device comprising processing circuitry having programmed instructions to: acquire identification information identifying an information terminal operated by a user to register merchandise that the user intends to purchase; in response to a determination that an operation input has not been performed at the information terminal for a threshold period of time, confirm a status of a payment for the merchandise, the status being registered in correlation with the identification information; and provide an output based on the status of the payment for the merchandise.
These underlined limitations are considered to be certain methods of organizing human activity and mental processes.  This judicial exception is not integrated into a practical application because the generically recited computer elements (scanner, processing circuitry, terminal, communication interface, user interface/display, memory) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the Additional elements of a Database and Processors when considered alone or in combination do not add significantly more to the exception.  In the search for inventive concept, the Berkheimer memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an application during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer memo at 3-4.

 	In accordance with this guidance, the examiner refers to the following exemplary generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered to be routine, conventional, and well-understood:

Database/memory: for storing and retrieving information - Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 

Processor/terminal/processing circuitry: for carrying out method steps and manipulating/transmitting data - Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));

Communcations interface: for transmitting and receiving information - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));

Display/User Interface – for displaying information and receiving user input – The Examiner takes Official Notice that it is old and well known for touch screen displays to be able to display and receive user input via a user interface.

Scanner – for scanning of items to be purchased – The Examiner takes Official Notice that it is old and well known to use a scanner to scan items to be purchased


 	In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9, 12, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication No. 2008/0011836 A1 to Adema et al. (“Adema”).

In regards to claims 1 and 12, Adema discloses the following limitations:
An information processing device comprising processing circuitry having programmed instructions to: acquire identification information identifying an information terminal operated by a user to register merchandise that the user intends to purchase; (see at least Adema Figure 5 (502 and 504), Figure 7 (704 and 702) and ¶ 0038 and 0052 “After the item is scanned by the customer and placed in a shopping cart, a time stamp is stored with the item identification in the shopping cart history. The shopping cart history may be displayed on the mobile barcode scanner, as well as the personnel terminal. The information is stored in the computer network. As the second item is scanned, a second time stamp for the second item is stored with the second item's identification in the shopping cart history. The scanning and placing process continues until either the customer pays for the items in the shopping cart…The shopping cart history recognizes when a new shopping trip has begun. This is accomplished through a software initialization the customer implements upon first logging in to the shopping cart barcode scanner system”)
 in response to a determination that an operation input has not been performed at the information terminal for a threshold period of time, confirm a status of a payment for the merchandise, the status being registered in correlation with the identification information; and provide an output based on the status of the payment for the merchandise. (see at least Adema Figure 5 (508 and 512) teach checking for payment by the customer and a predetermined wait time;  (512-524) and Figure 7 (704) once a predetermined period of time has elapsed, the system determines the cart abandoned and store personnel are notified)
The Examiner notes, performing the step of checking for customer payment prior to or after the predetermined time period does not modify the operation of Adema’s invention.  To have modified Adema to have checked for payment completeness after the predetermined wait time would have been obvious to the skilled artisan because the inclusion of such step would have been an obvious matter of design choice in light of the method already disclosed by Adema. Such modification would not have otherwise affected Adema and would have merely represented one of numerous steps that the skilled artisan would have found obvious for the purposes already disclosed by Adema.  Additionally, applicant has not persuasively demonstrated the criticality of providing this arrangement versus the arrangement disclosed in Adema. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

In regards to claim 2, Adema discloses the following limitations:
wherein the threshold period of time is a predetermined period of time. (see at least Adema ¶ 0048 “the system determines whether a specified time period has elapsed since the last scan (step 512). While step 512 shows a 20 minute time period, those of ordinary skill in the art can appreciate that the time period may be set to any time. To aid in illustrating the embodiments of the invention, twenty minutes is the time period specified for this example. The time period is optionally configurable by the store personnel.”)

In regards to claim 3, Adema discloses the following limitations:
wherein providing the output includes providing data indicating the status of the payment for the merchandise to the information terminal. (see at least Adema Figure 4 and ¶ 0038 “The shopping cart history may be displayed on the mobile barcode scanner, as well as the personnel terminal. The information is stored in the computer network. As the second item is scanned, a second time stamp for the second item is stored with the second item's identification in the shopping cart history. The scanning and placing process continues until either the customer pays for the items in the shopping cart or the shopping cart containing the items is abandoned. If the customer pays for the items, the shopping cart history will indicate that the customer has completed the transaction.”)

In regards to claim 4, Adema discloses the following limitations:
wherein providing the output includes providing a command to the information terminal that causes the information terminal to provide a notification to the user indicating the status of the payment for the merchandise. (see at least Adema Figure 5 step 510 and ¶¶ 0038, 0047 and 0052 “The shopping cart history may be displayed on the mobile barcode scanner, as well as the personnel terminal… If the customer pays for the items, the shopping cart history will indicate that the customer has completed the transaction…The SKU number and the time stamp are associated with the shopping cart. If there are more items (step 506), the customer continues shopping, by scanning and placing further items in the shopping cart (step 502). Each time an item is scanned, the SKU and the time stamp of the item are stored in the shopping cart history (step 504). If there are no more items scanned (step 506), the system determines whether the customer has paid for the items (step 508). If the customer has paid for the items, the shopping cart history for the customer ends (step 510),”)

In regards to claim 5, Adema discloses the following limitations:
wherein providing the output includes providing a command to the information terminal that resets the information terminal if the status of the payment for the merchandise indicates that the payment is complete. (see at least Adema ¶¶ 0047 and 0052 “Each time an item is scanned, the SKU and the time stamp of the item are stored in the shopping cart history (step 504). If there are no more items scanned (step 506), the system determines whether the customer has paid for the items (step 508). If the customer has paid for the items, the shopping cart history for the customer ends (step 510), thus terminating the process….The shopping cart history recognizes when a new shopping trip has begun. This is accomplished through a software initialization the customer implements upon first logging in to the shopping cart barcode scanner system.”)

In regards to claim 6, Adema discloses the following limitations:
wherein providing the output includes providing data to a monitoring terminal indicating that the payment is incomplete in response to a determination by the information processing device that the payment is incomplete. (See at least Adema ¶ 0048 “if the customer has not paid for the items, the system determines whether a specified time period has elapsed since the last scan (step 512)…. If twenty minutes has elapsed since the last scan (step 512), the system identifies the shopping cart as abandoned (step 514) and notifies personnel (step 516). Personnel may be notified and the personnel terminal may receive a message that a cart has been abandoned”)


In regards to claim 9, Adema discloses the following limitations:
wherein confirming the status of the payment includes determining if a memory device contains merchandise-to-be-purchased data including a list of the merchandise that the user intends to purchase. (see at least Adema Figure 5 (508-510), Figure 7, and ¶ 0048)

In regards to claim 19, Adema discloses the following limitations:
An information terminal, comprising: a scanner configured to identify merchandise; (see at least Adema Figure 3 (308) mobile barcode scanner, and Figure 4 (404))
a user interface configured to receive commands from a user; (see at least Adema Figure 4)
a communication interface configured to communicate with a controller; (see at least Adema Figure 3 (computer network))
and processing circuitry having programmed instructions to: register, based an input from at least one of the scanner or the user interface, merchandise that the user intends to purchase; (see at least Adema Figure 5 (502 and 504) and ¶ 0038 “After the item is scanned by the customer and placed in a shopping cart, a time stamp is stored with the item identification in the shopping cart history. The shopping cart history may be displayed on the mobile barcode scanner, as well as the personnel terminal. The information is stored in the computer network. As the second item is scanned, a second time stamp for the second item is stored with the second item's identification in the shopping cart history. The scanning and placing process continues until either the customer pays for the items in the shopping cart”)
in response to a threshold period of time having elapsed without the information terminal receiving an operation input, provide a first command to the controller, the first command including identification information identifying the user; (see at least Adema Figure 5 (512-524) and Figure 7 (704) once a predetermined period of time has elapsed, the system determines the cart abandoned and store personnel are notified)
and in response to receiving a second command from the controller, control the user interface to indicate a status of a payment for the merchandise that the user intends to purchase. (see at least Adema ¶¶ 0038 “The shopping cart history may be displayed on the mobile barcode scanner, as well as the personnel terminal. The information is stored in the computer network… If the customer pays for the items, the shopping cart history will indicate that the customer has completed the transaction.”; 0043 “Computer network 300 displays shopping cart history 314 to either shopping cart 310 or personnel terminal 304.”

In regards to claim 20, Adema discloses the following limitations:
The information terminal of claim 19, wherein the operation input includes at least one of (a) the processing circuitry registering the merchandise that the user intends to purchase or (b) the user interface receiving a command from the user to initiate payment. (see at least Adema Figure 5 (502 and 504) and ¶ 0038 “After the item is scanned by the customer and placed in a shopping cart, a time stamp is stored with the item identification in the shopping cart history. The shopping cart history may be displayed on the mobile barcode scanner, as well as the personnel terminal. The information is stored in the computer network. As the second item is scanned, a second time stamp for the second item is stored with the second item's identification in the shopping cart history. The scanning and placing process continues until either the customer pays for the items in the shopping cart”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2008/0011836 A1 to Adema et al. (“Adema”), in view of United States Patent Application Publication No. 20018/0315034 A1 to Clark et al. (“Clark”).


In regards to claim 7, Adema does not appear to specifically disclose the following limitations:
wherein providing the output includes providing a command to a monitoring terminal that causes a display of the monitoring terminal to indicate the status of the payment for the merchandise.
The Examiner provides Clark to teach the following limitations:
wherein providing the output includes providing a command to a monitoring terminal that causes a display of the monitoring terminal to indicate the status of the payment for the merchandise. (see at least Clark Figure 10 and ¶ 0043 “After desired products 46 have been collected, placed in the product carrier 10, and compiled in the virtual cart, as set forth above, the customer can then be provided with the option to purchase the products 46 using the user mobile device 50. In a first step, the user enters and transmits purchase information for the virtual cart to a point-of-sale (POS) system 92 for the store. In one form, the POS system 92 can include or be part of the store control circuit 82. The purchase information includes a product listing, pricing information, including product prices, any applicable tax, and so forth, and payment information, which can utilize any suitable payment method, such as credit card information, debit card information, bank account information, other methods that utilize intermediaries to those payment options, and so forth”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Adema the teachings of Clark in order to provide for more varied means of paying for items, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claim 8, Adema does not appear to specifically disclose the following limitations:
wherein the information terminal is a first information terminal, and wherein the processing circuitry has programmed instructions to: confirm a status of a payment for merchandise registered using a second information terminal; and provide a command to the monitoring terminal that causes the display to indicate the status of the payment for the merchandise registered using the second information terminal.
The Examiner provides Clark to teach the following limitations:
wherein the information terminal is a first information terminal, and wherein the processing circuitry has programmed instructions to: confirm a status of a payment for merchandise registered using a second information terminal; and provide a command to the monitoring terminal that causes the display to indicate the status of the payment for the merchandise registered using the second information terminal. (see at least Clark Figure 10 and ¶ 0043)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Adema the teachings of Clark in order to provide for more varied means of paying for items, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 18, Adema does not appear to specifically disclose the following limitations:
wherein providing the output includes: providing a first command to the information terminal that causes the information terminal to provide a notification to the user indicating the status of the payment for the merchandise; and providing a second command to a monitoring terminal that causes a display of the monitoring terminal to indicate the status of the payment for the merchandise.
The Examiner provides Clark to teach the following limitations:
wherein providing the output includes: providing a first command to the information terminal that causes the information terminal to provide a notification to the user indicating the status of the payment for the merchandise; and providing a second command to a monitoring terminal that causes a display of the monitoring terminal to indicate the status of the payment for the merchandise. (see at least Clark Figure 10 and ¶ 0043)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Adema the teachings of Clark in order to provide for more varied means of paying for items, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 10-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2008/0011836 A1 to Adema et al. (“Adema”), in view of Official Notice

In regards to claims 10 and 11, Adema discloses a shopping cart history (see figure 7) that is generated and used to process a transaction for the user based on the items scanned (Steps 508 and 510) and check the status of a payment transaction, however Adema does not appear to specifically disclose the following limitations:
	wherein the merchandise-to-be- purchased data is generated in response to an input indicating that the user wishes to initiate the payment being received by the information terminal. wherein confirming the status of the payment includes determining if a memory device contains transaction data representing a result of a transaction associated with the merchandise that the user intends to purchase.  
	However, the Examiner takes Official Notice that it is old and well known in the art to generate an item list of items to be purchased and verify the status of payment by verifying the transaction information, for example scanning items at a checkout counter and pressing a checkout button initiates the payment process, and verifying that the payment has been made includes verifying that the transaction complete information has been received and stored.  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Adema the teachings of Official notice since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claims 13-17, Adema discloses confirming the status of a payment (Figure 5) for a list of goods generated by a user scanning items for checkout (figure 7) using a shopping cart (figures 3-4).  However, Adema does not appear to specifically disclose the following limitations:
wherein confirming the status of the payment includes: determining if a memory device contains merchandise-to-be-purchased data including a list of the merchandise that the user intends to purchase; and determining if the memory device contains transaction data representing a result of a transaction associated with the merchandise that the user intends to purchase.  further comprising determining that the user has not initiated the payment in response to a determination that the memory device contains the merchandise-to-be-purchased data but does not contain the transaction data.
further comprising determining that the payment is in progress in response to a determination that the memory device contains neither the merchandise-to-be-purchased data nor the transaction data.  further comprising determining that the payment is incomplete in response to a determination that the memory device contains the transaction data but does not contain the merchandise-to-be-purchased data.
further comprising determining that an error has occurred in response to a determination that the memory device contains both the merchandise-to-be-purchased data and the transaction data.  
	However, the Examiner takes Official Notice that it is old and well known in the art to determine status of payment of goods including status such as incomplete, complete, error, or in-progress by comparing a list of goods to be purchased to transaction information.  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Adema the teachings of Official Notice since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603. The examiner can normally be reached 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M MUTSCHLER/           Examiner, Art Unit 3627                                                                                                                                                                                             
/A. Hunter Wilder/           Primary Examiner, Art Unit 3627